Citation Nr: 1754900	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran is entitled to more than $1318.20 of the available attorney fees in the amount of $1,757.60 withheld from the Veteran's past-due benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2014; a statement of the case was issued in July 2017; and a substantive appeal was received in August 2017.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2010, the RO awarded a 10 percent rating for the Veteran's left knee disability, effective March 15, 2010.  The Veteran's power of attorney at that time (DAV) filed a notice of disagreement with regard to the effective date of service connection.  

In September 2013, the Veteran entered into a direct-pay fee agreement with Todd Hammond.  It provided for attorney fees equal to 20 percent of any past-due benefits.  

In a statement dated September 25, 2014 (and received on October 1, 2014) the Veteran stated that he wished to release Todd Hammond as his power of attorney.  The Veteran indicated that he would represent himself.  

By way of a September 17, 2014 rating decision, the RO granted an earlier effective date of November 8, 2006 for service connection of the Veteran's left knee disability.  

The Veteran does not appear to take issue with the nature of the fee agreement.  Instead, he argues that Todd Hammond did not represent him properly, (2) that he continually responded that he was "still waiting" whenever the Veteran inquired about their request for the claims file, (3) that he was hired after the claim had already been filed, and (4) that he was fired in July 2014, prior to the RO's favorable decision.  

In January 2017, the Office of General Counsel (OGC) issued findings and determined that based on services provided, it was unreasonable for Todd Hammond to receive 20 percent of past-due benefits.  It found that Todd Hammond is entitled to 5 percent of any past-due benefits and that $1318.20 should be released to the Veteran.  

In its January 2017 determination, OGC cited to a March 2015 correspondence from Todd Hammond in which he chronicled the legal services that he provided, including: (1) filing a disagreement with the assigned effective date for a left knee disability, (2) researching knee specialists and recommending an examiner for the Veteran, (3) reviewing pertinent literature and discussing it with the Veteran, and (4) requesting expedited processing and the claims file.  

The Board notes that this March 2015 correspondence was apparently sent directly to OGC.  It is not in the Veteran's claims file and the Board has not had the opportunity to examine it.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should locate the March 2015 correspondence from Todd Hammond to OGC in which he chronicled the legal services that he provided to the Veteran.  This correspondence should be incorporated into the claims file.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




